                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

PATRICK PIZZELLA,
ACTING SECRETARY OF LABOR,
UNITED STATES DEPARTMENT OF
LABOR,

          Plaintiff,

v.                               Civil Action No. 2:19-cv-00507

APEX PIPELINE SERVICES, INC.
a corporation,

          Defendant.


                   MEMORANDUM OPINION AND ORDER


          Pending is the agreed motion to approve and enter

consent judgment, filed July 12, 2019.


                          I.   Background


          Plaintiff Secretary of Labor R. Alexander Acosta (“the

Secretary”)1 instituted this action on July 10, 2019, alleging

violations of the Fair Labor Standards Act of 1938, 29 U.S.C.

§ 201, et seq (“FLSA” or the “Act”).     The complaint alleges that

defendant Apex Pipeline Services, Inc. (“Apex”) violated

Sections 7, 11(c), 15(a)(2), and 15(a)(5) of the FLSA during the

period beginning April 1, 2016 and ending March 23, 2018.

Specifically, the Secretary alleges that defendant violated



1Acting Secretary of Labor Patrick Pizzella was substituted for
R. Alexander Acosta as the plaintiff in this action. See ECF
No. 8.
Sections 7 and 15(a)(2) by failing to pay employees the overtime

premium rate for hours worked over 40 hours in a workweek.     Compl.

¶¶ 5-6.   Defendant also allegedly violated Sections 11(c) and

15(a)(5) of the FLSA by failing to keep accurate records of its

employees, such as their daily and weekly hours.    Id. ¶ 7.   As a

result of these violations, Schedule A attached to the complaint

identifies named employees who are owed for hours worked at rates

below those required by Section 7 of the FLSA.


           The consent judgment, inter alia, enjoins Apex from

violating the provisions of Sections 6, 7, 11(c), and 15 of the

FLSA, enjoins and restrains Apex from withholding gross back

wages in the amount of $121,019.53, plus liquidated damages of

the same amount, for a total of $242,039.06 due to the employees

and former employees identified in Schedule A.


                          II.   Discussion


           Our court of appeals has observed that “a consent

decree ‘has elements of both judgment and contract,’ and is

subject to ‘judicial approval and oversight’ generally not

present in other private settlements.”       Szaller v. Am. Nat’l Red

Cross, 293 F.3d 148, 152 (4th Cir. 2002) (quoting Smyth v.

Rivero, 282 F.3d 268, 279-80 (4th Cir. 2002)); see also Local

No. 93, Int’l Assn. of Firefighters, AFL-CIO v. Cleveland, 478

U.S. 501, 519 (1986); Alexander v. Britt, 89 F.3d 194, 199 (4th

Cir. 1996).


                                  2
         It has expanded upon this principle in Smyth v.

Rivero, observing that a court is expected, when presented with

a proposed consent decree, to scrutinize the accord and make

certain findings prior to entry:


    Because it is entered as an order of the court, the
    terms of a consent decree must also be examined by the
    court. As Judge Rubin noted in United States v.
    Miami,

         Because the consent decree does not merely
         validate a compromise but, by virtue of its
         injunctive provisions, reaches into the
         future and has continuing effect, its terms
         require more careful scrutiny. Even when it
         affects only the parties, the court should
         . . . examine it carefully to ascertain not
         only that it is a fair settlement but also
         that it does not put the court’s sanction on
         and power behind a decree that violates
         Constitution, statute, or jurisprudence.

    664 F.2d at 441 (Rubin, J., concurring). In other
    words, a court entering a consent decree must examine
    its terms to ensure they are fair and not unlawful.

282 F.3d 268, 280 (4th Cir. 2002).


         The Fourth Circuit has described the standards

governing consideration of a proposed consent decree as follows:


    In considering whether to enter a proposed consent
    decree, a district court should be guided by the
    general principle that settlements are encouraged.
    See Durrett v. Housing Authority of City of
    Providence, 896 F.2d 600, 604 (1st Cir.1990).
    Nevertheless, a district court should not blindly
    accept the terms of a proposed settlement. See Flinn
    v. FMC Corp., 528 F.2d 1169, 1173 (4th Cir. 1975).
    Rather, before entering a consent decree the court
    must satisfy itself that the agreement “is fair,
    adequate, and reasonable” and “is not illegal, a
    product of collusion, or against the public interest.”

                                   3
    United States v. Colorado, 937 F.2d 505, 509 (10th
    Cir. 1991). In considering the fairness and adequacy
    of a proposed settlement, the court must assess the
    strength of the plaintiff’s case. See Flinn, 528 F.2d
    at 1172–73. While this assessment does not require
    the court to conduct “a trial or a rehearsal of the
    trial,” the court must take the necessary steps to
    ensure that it is able to reach “an informed, just and
    reasoned decision.” Id. (internal quotation marks
    omitted). In particular, the “court should consider
    the extent of discovery that has taken place, the
    stage of the proceedings, the want of collusion in the
    settlement and the experience of plaintiffs’ counsel
    who negotiated the settlement.” Carson v. Am. Brands,
    Inc., 606 F.2d 420, 430 (4th Cir. 1979) (en banc)
    (Winter, J., dissenting), adopted by Carson v. Am.
    Brands, Inc., 654 F.2d 300, 301 (4th Cir. 1981) (en
    banc) (per curiam).

United States v. North Carolina, 180 F.3d 574, 581 (4th Cir.

1999).


            The court is satisfied that this consent decree

satisfies the applicable factors.     An order of the court,

entered on September 13, 2019, scheduled a hearing set for

October 4, 2019 to receive information and evidence relating to

the reasonableness and fairness of the proposed consent

judgment.    The court cancelled the October 4, 2019 hearing after

the parties stipulated that the proposed consent judgment is

fair and reasonable and provided a sworn statement from Wage and

Hour Investigator Justin Williams (“Williams”), who conducted

the investigation that resulted in this litigation.     Joint Mot.

Cancel Hr’g (“Joint Mot.”).    Citing the Williams Declaration,

the parties assured the court that the “back wages set forth in

the Consent Judgment, $121,019.53, reflect the total amount of


                                  4
back wages Plaintiff has determined are due to the employees

listed on the Schedule A attached to the July 10, 2019

Complaint.”   Id. at 2; Id., Ex. A, Williams Decl. ¶¶ 10, 15.

They further confirmed that “the liquidated damages set forth in

the Consent Judgment, $121,019.53, reflect the total amount of

liquidated damages due to the employees in this case pursuant to

29 U.S.C. § 216(c) based on the back wages due.”      Id. at 2; Id.,

Ex. A, Williams Decl. ¶¶ 11, 15.


          In view of the further evidence furnished by the

parties’ joint motion and the Williams Declaration, the

settlement appears fair, adequate, and reasonable.     Although the

parties did not conduct further discovery, Williams attested

that “by signing the consent judgment, Apex agreed to pay the

full amount of back wages and liquidated damages [the Department

of Labor or “DOL”] determined the company owed its employees”

based on his investigation from April 1, 2016 through March 23,

2018.   Joint Mot., Ex. A, Williams Decl. ¶¶ 4, 15.    There are no

objections to the proposed consent judgment and the parties are

represented by experienced counsel.    Accordingly, taking into

account the relevant factors, the court finds, for the reasons

stated herein, that the proposed order is fair, adequate, and

reasonable, and not illegal, a product of collusion, or against

the public interest.




                                   5
           Of course, “under the FLSA, . . . there is a judicial

prohibition against the unsupervised waiver or settlement of

claims.”   Taylor v. Progress Energy, Inc., 493 F.3d 454, 460

(4th Cir. 2007) superseded by regulation on other grounds as

stated in Whiting v. Johns Hopkins Hosp., 416 Fed. Appx. 312

(4th Cir.2011); see also Barrentine v. Arkansas-Best Freight

Sys., Inc., 450 U.S. 728, 740 (1981) (“This Court’s decisions

interpreting the FLSA have frequently emphasized the nonwaivable

nature of an individual employee’s right to . . . overtime pay

under the Act.    Thus, we have held that FLSA rights cannot be

abridged by contract or otherwise waived[.]”); Wolinsky v.

Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012)

(noting that unsupervised settlement is prohibited for fear that

employers would coerce employees into waiving or settling their

claims).


           As a result, the FLSA permits only two ways of

settling or compromising back wage claims.    Lynn’s Food Stores,

Inc. v. United States, 679 F.2d 1350, 1352 (11th Cir. 1982).

First, under 29 U.S.C. § 216(c) the Secretary of Labor may

supervise the payment of unpaid wages owed to employees.     Id. at

1353; Taylor v. Progress Energy, Inc., 415 F.3d 364, 374 (4th

Cir. 2005).2     Second, under 29 U.S.C. § 216(b) employees may


2Section 16(c) provides, in relevant part: “The Secretary is
authorized to supervise the payment of the unpaid minimum wages
or the unpaid overtime compensation owing to any employee or
employees under section 206 or section 207 of this title, and

                                  6
bring a direct action against their employer to recover back

wages.   Lynn’s Food, 679 F.2d at 1253.


          The court must ensure that the settlement “‘reflect[s]

a . . . compromise over issues, such as FLSA coverage or

computation of back wages, that are actually in dispute,’”

Kianpour v. Rest. Zone, Inc., No. 11-0802, 2011 WL 5375082, at

*2 (D. Md. Nov. 4, 2011) (quoting Lopez v. NTI, LLC, 748

F.Supp.2d 471, 478 (D. Md. 2010)), rather than serving as “a

mere waiver of statutory rights brought about by an employer’s

overreaching.”   Lynn’s Food, 679 F.2d at 1354.   See also

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 703 (1945) (asking

“whether respondent’s release was given in settlement of a bona

fide dispute between the parties with respect to coverage or

amount due under the Act or whether it constituted a mere waiver

of his right to liquidated damages”).


          In Lynn’s Food Stores, Inc. v. United States, for

example, the employer (“Lynn’s”) sought to enter into a separate

private settlement agreement with the employees after failing to




the agreement of any employee to accept such payment shall upon
payment in full constitute a waiver by such employee of any
right he may have under subsection (b) of this section to such
unpaid minimum wages or unpaid overtime compensation and an
additional equal amount as liquidated damages. The Secretary
may bring an action in any court of competent jurisdiction to
recover the amount of unpaid minimum wages or overtime
compensation and an equal amount as liquidated damages.”
29 U.S.C. § 216(c).


                                 7
negotiate a settlement with the DOL.    679 F.2d 1350, 1352 (11th

Cir. 1982).    Under the proposed private settlement agreement,

the employees waived their claims for only a small fraction of

what the DOL had determined Lynn’s owed its employees for back

wages and liquidated damages.    Id.   The Eleventh Circuit was

concerned about approving a settlement agreement between an

employer and employees where the employees did not initiate the

action in an adversarial process, there was no evidence that the

employees had consulted counsel, and “the employees seemed

unaware that the Department of Labor had determined that Lynn’s

owed them back wages under the FLSA, or that they had any rights

at all under the statute.”    Id. at 1354.   Therefore, the court

instructed as follows:


    Other than a section 216(c) payment supervised by the
    Department of Labor, there is only one context in
    which compromises of FLSA back wage or liquidated
    damage claims may be allowed: a stipulated judgment
    entered by a court which has determined that a
    settlement proposed by an employer and employees, in a
    suit brought by the employees under the FLSA, is a
    fair and reasonable resolution of a bona fide dispute
    over FLSA provisions.


Id. at 1355.


            Here, the DOL instituted this action under Sections

16(c) and 17 of the FLSA as opposed to employees suing Apex

directly.   Compl. ¶¶ 1, 5; 29 U.S.C. §§ 216(c), 17.   According

to Williams’ sworn statement, Apex only agreed to this

settlement after Williams conducted a thorough investigation and

                                  8
presented his conclusions to the company.   Joint Mot., Ex. A,

Williams Decl. ¶¶ 13–14.   Although Apex did not contest

Williams’ calculations, the court has no reason to dispute

Williams’ determination of what Apex fully owed to its

employees, which was based on Apex’s time and payroll records

and interviews with Apex employees.   Id. ¶¶ 7-12.   Section 16(c)

explicitly allows employees to waive their rights to FLSA

compensation by accepting payment of unpaid wages when the

Secretary of Labor supervises the payment and the back wages are

paid in full.   29 U.S.C. § 216(c); Lynn’s Food, 679 F.2d at 1353

n.6 (“The waiver provision found in section 216(c) was intended

to create an incentive for employers to voluntarily accept

settlements supervised by the Department of Labor.”).

Therefore, the court finds no indication of coercion or a lack

of a bona fide dispute.


         As for determining whether the proposed settlement

agreement is fair and reasonable, the court considers: (1) the

extent of discovery that has taken place; (2) the stage of the

proceedings; (3) the absence of fraud or collusion in the

settlement; (4) the experience of counsel who have represented

the plaintiffs; (5) the opinions of counsel whether expressed

directly or through failure to object; and (6) the probability

of the plaintiff’s success on the merits and the amount of the

settlement in relation to the potential recovery, together with

the injunctive relief designed to assure future FLSA compliance

                                 9
by defendant.   See Harper v. ELK Run Coal Co., Inc., No. 11-305,

2012 WL 1999429, at *3 (S.D.W. Va. June 4, 2012) (“While the

Fourth Circuit has not directly addressed the factors to

consider in determining whether a settlement reached in an FLSA

case is fair and reasonable, federal courts typically consider

the fairness factors utilized in determining court approval of

class action settlements under Federal Rule of Civil Procedure

23(e).”).


            Although the parties have not engaged in discovery,

there is no evidence of fraud or collusion.    The Secretary’s

counsel is no doubt competent as to the FLSA and adequate

settlement procedures, and none of the lawyers involved in

drafting the proposed consent judgment has objected to it.       The

Williams Declaration confirms that the settlement figure is

designed to compensate the employees for the total amount of

overtime wages owed plus liquidated damages.


            The court finds the settlement amount reasonable

inasmuch as it provides the amount of damages calculated by the

Secretary.   Accordingly, the court concludes that the proposed

consent judgment is fair and reasonable, and that the amount the

Secretary will receive from Apex, and thereafter distribute to

the employees, is appropriate.


            Finally, although neither the FLSA nor Fourth Circuit

precedent necessarily requires such review, district courts in

                                 10
the Fourth Circuit tend to evaluate the parties’ agreement as to

attorneys’ fees. See, e.g., Duprey v. Scotts Co. LLC, 30

F.Supp.3d 404, 411 (D. Md. 2014).     Here, the DOL has not sought

any attorneys’ fees, and the proposed order sets forth that

“each party will bear its own fees and other expenses incurred

by such party.”    Accordingly, negotiations as to attorneys’ fees

appear to have had no effect on the proposed settlement amount.


                         III.   Conclusion


         Accordingly, it is hereby ORDERED as follows:


1. That plaintiffs’ unopposed motion to enter the proposed

consent decree be, and it hereby is, granted;


2. That the proposed consent decree be, and it hereby is,

entered with the court’s approval this same date; and


3. That this action be, and it hereby is, dismissed and stricken

from the docket.


         The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                      Enter: November 8, 2019




                                 11
